Citation Nr: 1139370	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-45 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for peripheral neuropathy, to include as being the result of exposure to herbicides.  

In February 2011, the Veteran testified at a personal hearing before the undersigned acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  In the September 2008 rating decision, the RO denied the Veteran's claim because his claimed neuropathy did not first manifest to a compensable degree within one year after the last exposure to herbicides.  Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the claim can be adjudicated on both the presumptive basis and a direct incurrence basis.  

At the February 2011 Board hearing, the Veteran testified he sought medical treatment for peripheral neuropathy prior to 2007 when he began to experience tingling in his feet.  Review of the Veteran's post service treatment records show complaints of a one year history of tingling in the soles of his feet, primarily distally on the balls of the feet and in the toes.  According to the August 2006 electromyography (EMG) VA consultation report, the Veteran admitted to serving in Vietnam but denied knowing of any exposure to Agent Orange.  Nerve conduction velocity (NCV) studies were performed on the bilateral lower extremities, and there was no evidence of sensory or motor peripheral neuropathy.  He was requested to follow-up for a one year evaluation.  In August 2007, the Veteran returned to his local VA outpatient treatment facility for the one year follow-up.  He stated that his symptoms have since progressed and have become more intense.  NCV studies of the bilateral lower extremities revealed peripheral sensory neuropathy of moderate severity and peripheral motor neuropathy of mild severity.  In a June 2008 VA outpatient treatment report, it was noted that the etiology of the peripheral neuropathy was unclear and laboratory testing would be conducted in the future to rule out potential contributors such as heavy metal toxicity, multiple myeloma, and B12 deficiency.  Laboratory testing revealed negative results for heavy metal screening, B12, folate, and homocysteine testing.  Glycated hemoglobin (HbA1C) did not show elevation and underlying diabetes mellitus, rapid plasma regain (RPR) was negative.  He was assessed with idiopathic sensory and motor neuropathy.  See the August 2009 VA outpatient treatment report.  In June 2010, a VA attending physician noted that laboratory testing has ruled out common causes, and there is concern that his neuropathy may be due to Agent Orange exposure during combat in Vietnam.  In August 2010 and January 2011 VA outpatient treatment records, it was noted that exposure to Agent Orange was a possible cause for the Veteran's neuropathy.   

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is presumed to have been exposed to Agent Orange in service, the records indicate that he may have a disability of peripheral neuropathy, and there is an indication that peripheral neuropathy may be associated with Agent Orange exposure.  As such, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology and extent of any peripheral neuropathy.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has peripheral neuropathy, and if so, of which extremities, causally related to his military service.  The examiner must specifically state whether the Veteran has acute or subacute peripheral neuropathy.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this and discuss why an opinion cannot be rendered.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal, on a direct incurrence basis.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


